                                 United States Department of the Interior
                                           FlSH AND \\1LDLIFE SERVICE
                                                Washington, D.C. 202-4-0

. ADDIIJlSS
          OJIL\'nu: IXIIC.TOJl
  nsn A"l)~un.Sl!IMCI!
         1n Kesponse Refer To:
        FWS/AES/TE
                                                                           IAR t 4 1995
        Robert D. Nelson, Directer
        Wildlife, Fish and Rare Plants
        U.S. Forest Service
        14th and Independence Avenue. s.w.
        P.O. Box 96090
        Washington, O.C. 20090-6090
         Dear     M.,..Ne1.son:
         This responds to your letter (undated, but hand delivered February 24,
         1994), requesting concurrence with your finding that the U.S. Forest
         Service's proposed national policy on use of bait during hunting on
         National Forest System Lands is not likely to adversely effect federa11y
         listed species.
        ·Th1s policy would require a~thorized forest Service officers to monitor
       · State baiting-related hunting regulations relative to the impacts of such
         regulations on resources and uses of tne National Forests, and to establish
         administrative closures to t,a;t,ng where-necessary to protect federally
         listed species.
        My staff has di s·cussed this po1l cy wi th Mr. T011 Oard@n.Mr. Ron f sea no. and
        Mr. 1011 ~ndolin of your staff. w, are also in receipt of your March 8,
        1995, letter clarifying certain issu,s raised during these discussions. and.
        your revisions to the proposed pclicy igre@d to by our respective staffs on
        March 13, 1995. Based on thP~@d1sc~ssions, discussions between the Fish
        and Wildlife Service's Wa~htngton md Reg;onal Offices, and other
        ;nforaation ~rovided by your ~yencv. 111e con~ur in your determination that
        the proposed national policy on luiting 1s not likely to adversely affect
        fP.derally 11sted species.
         We appreciate the opportunity to review this pol;cy and work with your
         staff.  Please write to the lettcrht!ad address or call Catrina Hartin,
         Division of (ndangered Spec;es. ~t (703) 358-2106 if you have questions or
         desire further infonaat1on concern;ng this matter.
                                                       s.    i:e~


                                                   ct.~             ~p(t~
                                                       Ji • tP.Rappaport Clark
                                                                                          CJkr::_
                                                                                                     .
                                                       Assistant Director for Ecological
                                                         Services




                                                                    Plaintiffs' Ex. 6, Case No. 1:19-cv-00203-CWD
